U
NOTE: `i'his order is nonprecedentiai.
nited States Court of Appea|s for the Federa| Circuit
2009-3204
RONALD PARKS,
Petitioner,
v.
OFF|CE OF PERSONNEL MANAGEMENT,
Respondent.
Petition for review of the Merit Systems Protection Board in DA844E080171-|-1.
ON MOT|ON
0 R D E R
Ronald Parks moves for a 45-day extension of time, until October 5, 2009, to file
tile his opening brief.
Upon consideration thereof
iT |S ORDERED THAT:
The motion is granted
FOR THE COURT
 1 1  lsi Jan Horba|y
CC.
Date Jan Horbaiy
C|erk
Rona|d Parks
lV|ichael N. O'Connel|, Esq.
520 _ l I'I%,EP
u ii mar
me FEo€nA'i. r§5@iisirF°"
SEP 1 1 2009
.lAN HORBALY
CLERK